Case 7:21-cv-00432-MFU-JCH Document 7 Filed 09/16/21 Page 1 of 1 Pageid#: 34


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 JASON CLEM,                                       Civil Action No. 7:21-cv-00432
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 MARK ENGELKE, et al,                              Chief United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered August 17, 2021, the court directed plaintiff to submit within 20 days from the

date of the order the consent to withholding of filing fees form in order to complete the

application to proceed without the prepayment of filing fees. Plaintiff was advised that a failure

to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 14th day of September, 2021.
                                                                  Michael F. Urbanski
                                                                  Chief U.S. District Judge
                                                                  2021.09.14 10:28:19
                                              __________________________________
                                                                  -04'00'
                                                      Chief United States District Judge
